DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of polyamide-imide (claims 1-10) in the reply filed on 8/26/2022 is acknowledged.

Claims 11-14withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process of making PAI film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (US 20150152232).

Ju discloses a polyamide-imide film, based on a polymer obtained by reaction of  0.2 mol of bis- trifluoromethylbenzidine (TFDB) , 0.06 mol of 2.2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6FDA), 0.04 mol of biphenyltetracarboxylic dianhydride (BPDA), and 0.1 mol of  p-terephthaloyl chloride (TPC), in N,N-dimethylacetamide (DMAc), meeting the limitations of claim 7.
Imidization of the polyamic acid preformed with  was added with pyridine and of acetic anhydride (see 1-1: Preparation of Polyimide Solid at 0076-0077).
Then a dispersion comprising  0.03 g of amorphous silica particles added to a solution, containing 100 g of polyamideimide solid. Thus, silica concentration is 300 ppm based on the solid polymer (meeting the limitations of claims  3 and 5). The resulting composition was applied on a stainless plate, cast to a thickness of 400 um, and dried using hot air at 130° C for 30 min, after which the resulting film was stripped from the stainless plate and then fixed on a frame using a pin. The frame having the film fixed thereon was placed in a vacuum oven, slowly heated from 100° C to 300° C for 2 hr., gradually cooled, and separated from the frame, thereby obtaining a polyimide film. Further, final thermal treatment was then conducted at 300° C for 30 min, obtaining a film with thickness of 67 um (see 1-2: Manufacture of Polyimide Film at 0078). 


The average particle size of the amorphous silica particles is  0.01-10 um (i.e. 10-10000 nm, see 0041, meeting the limitations of claim  4).


Regarding claim 8, Ju teaches the polyimide film, which has an optical transmittance of 89% at a wavelength of 550 nm, a haze of 0.9 and yellow index of 2.8 (see Example 1 at Table 1, see 0108).

Regarding claims 9 and 10, Ju teaches the use of polyamide imide in display units (see claim 12).
 
In reference to claims 1 and 6, Ju teaches that  examples of the aromatic dicarbonyl compound may include p-terephthaloyl chloride (TPC), terephthalic acid, iso-phthaloyl dichloride and 4,4'-benzoyl chloride, which may be used alone or in mixtures of two or more (see 0047).

However, Ju fails to teach p-terephthaloyl chloride and iso-phthaloyl dichloride in one Example.

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use a mixture of p-terephthaloyl chloride and iso-phthaloyl dichloride in Ju’s polyamide-imide, since it clearly disclosed in the reference. 

Ju fails to teach FH vales of claims 1 and 9 and modulus value of claim  8. 

Note that Applicant and Ju teach a polyamide-imide of the same formula and films, prepared at the same conditions and having the same optical properties. 
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant and Ju polyamide-imide films, since they have the same structure and prepared at the same conditions.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765